IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2701 Disciplinary Docket No. 3
                                           :
FREDERICK J. MEAGHER, JR.                  :   Board File No. C3-20-49
                                           :
                                           :   (New York Supreme Court, Appellate
                                           :   Division, Third Judicial Department, No.,
                                           :   PM-238-19)
                                           :
                                           :   Attorney Registration No. 25283
                                           :
                                           :   (Out of State)


                                        ORDER

PER CURIAM
       AND NOW, this 22nd day of May, 2020, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Frederick J. Meagher, Jr., is disbarred in the Commonwealth of Pennsylvania. He shall

comply with all the provisions of Pa.R.D.E. 217.